DAKAN, STEPHEN L., Associate Judge.
We find no merit in the issues Lamaise Dawkins raises concerning the lower court’s denial of his motion to suppress, the term of probation it imposed and the conditions of probation. We, therefore, affirm these points without discussion. We strike the trial court’s assessment of a $15.00 fee for the court improvement fund. Reyes v. State, 655 So.2d 111 (Fla. 2d DCA 1995). We remand for the lower court to modify the order of probation accordingly.
Affirmed in part, cost stricken and remanded.
CAMPBELL, A.C.J., and PARKER, J., concur.